DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-6, 8, 10-15, and 18-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hersh et al. (2017/0142999).
Hersh et al. (‘999) disclose a system and method comprising:  first and second media capture devices (124) communicatively coupled via respective network communication interfaces for multi-performer collaboration relative to a baseline media encoding of an audio work (figure 5); the first media capture device providing a first user thereof with a user interface for selecting a short-form seed portion, less than all (paragraph 59 – wherein first and second user can have different lines or parts less than all), of the audio work and configured to capture at least vocal audio of the first user performed against an audible rendering on the first media capture device of at least a portion of the audio work (paragraphs 36-38); and the second media capture device (124.2) configured (i) to receive, via its network communications interface, an indication 
Hersh et al. disclose the system and method, wherein the user interface of the first media capture device further allows the first user to specify one or more types of media content to be captured from the second user’s performance against the audible rendering on the second media capture device of the seed portion mixed with the captured vocal audio of the first user (paragraphs 50-51 and 59).
Hersh et al. disclose the system and method, wherein the specified one or more types of media content to be captured are selected from a set that includes: vocal audio, vocal harmony or a vocal duet part; rap, talk, clap or percussion; and video (paragraphs 40-41, 59, and 63).
Hersh et al. disclose the system and method, wherein the user interface of the first media capture device further allows the first user to post the seed portion to other geographically-distributed users, including the second user, and media capture devices as a collaboration request for capture and addition of further vocal audio, video or performance synchronized audiovisual content (paragraphs 49-50 and 62).
Hersh et al. disclose the system and method, further comprising: a service platform (101) communicatively coupled to the first and second media capture devices (124, 124.2), the service platform configured to supply, for audible or audiovisual rendering on at least a third communicatively coupled device (124.N), a media encoding of a multi-performer collaboration of at least the first and second users based on the 
Hersh et al. disclose the system and method, further comprising: on the first media capture device, a media content scrubber by which the first user notates start and stop points in a performance timeline to delimit and thereby select the seed portion (paragraphs 10 and 49-51).
Hersh et al. disclose the system and method, wherein the media content scrubber presents to the first user a temporally-synchronized representation of two or more of: audio envelope for backing audio and/or vocals; lyrics; one or more pitch tracks; and duet or other group part notations (paragraphs 37-39).
Hersh et al. disclose the system and method, further comprising: on the first media capture device, a user interface by which the first user selects the seed portion from amongst pre-marked or labeled portions of the audio work (figure 1 and paragraph 37).
Hersh et al. disclose the system and method, wherein the pre-marked or labeled portions of the audio work are supplied by a service platform communicatively coupled to the first and second media capture devices, the pre-marked or labeled portions having been marked or labelled based on one or more of: musical structure coded for the audio work; a machine learning algorithm applied to backing audio, vocal audio or lyrics of or corresponding to the audio work; crowd-sourced data; and data supplied by a user uploader of the audio work or by a third-party curator thereof (paragraphs 46-47).


Hersh et al. disclose the system and method, wherein the first media capture device (124) is further configured to capture performance synchronized video content (figure 1).
Hersh et al. disclose the system and method, wherein the first and second media capture device are mobile phone-type portable computing devices executing application software that, in at least one operating mode thereof, provide a karaoke-style presentation of a performance timeline including lyrics on a multi-touch sensitive display thereof in temporal correspondence with audible rendering of the audio work and that captures the respective first or second user’s vocal and/or performance synchronized video via on-board audio and video interfaces the respective mobile phone-type portable computing device (paragraphs 35 and 37).
Hersh et al. disclose a method comprising: using a portable computing device for media segment capture in connection with karaoke-style presentation of a performance timeline on a multi-touch sensitive display thereof, the performance timeline including lyric and pitch tracks synchronized with an audio track (paragraphs 35-37); responsive to gesture control on the multi-touch sensitive display, designating a subset of the lyrics to a joiner (paragraphs 37, 39, 55, and 57); and posting the performance timeline, with the lyrics subset designation, as a collaboration request for capture and addition of further vocal audio content by a joining remote user on a second, remote portable 
Hersh et al. disclose the method, further comprising:  adding at least one media segment to the performance timeline beginning at a scrubbed-to first position in the performance timeline that is neither the beginning thereof nor a most recent stop or pause position within the performance timeline (paragraphs 56-59).
Hersh et al. disclose the method, further comprising: capturing vocal audio at the portable computing device beginning at the scrubbed-to first position in the performance timeline and in correspondence with the karaoke-style presentation of at least the synchronized lyric and pitch tracks on the multi-touch sensitive display, wherein the added at least one media segment includes the captured vocal audio (paragraphs 56-59).
Hersh et al. disclose the method, wherein the added at least one media segment includes one or more of: video or still images; video captured at the portable computing device beginning at the scrubbed-to first position in the performance timeline and in correspondence with the karaoke-style presentation of the lyric and pitch tracks on the multi-touch sensitive display and synchronized audible rendering of the audio track; and performance synchronized audio and visual media content captured at the portable computing device (paragraphs 56-60).
Hersh et al. disclose the method further comprising: saving the performance timeline, including the added at least one media segment, to a network-coupled service platform (paragraph 46).

	Hersh et al. disclose the method, wherein the posting of the performance timeline for the joining remote user is via a network-coupled service platform (figure 5).
Hersh et al. disclose the method, wherein the lyrics subset designation is responsive to a first user gesture control on the multi-touch sensitive display that selects a particular vocal part for the joiner (paragraphs 59-61).
Hersh et al. disclose the method, wherein the lyrics subset designation is responsive to a second user gesture control on the multi-touch sensitive display that delimits the subset of the lyrics that correspond to the joiner’s further media segment (paragraphs 57-60).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hersh et al. (‘999).

 Hersh et al. disclose the method, wherein the capture of at least one audio segment is freestyle, without roll of the lyrics or pitch tracks (inherent via microphone – paragraph 36).
Hersh et al. disclose the method, wherein the captured freestyle audio segment includes performance synchronized video (inherent camera – paragraph 36).
Hersh et al. disclose the method, wherein the captured freestyle audio segment includes either or both of: instrumental backing audio; and vocal audio (paragraph 37).
Hersh et al. disclose the method, further comprising: responsive to a third user gesture control on the multi-touch sensitive display (124.N) providing a visually 
Hersh et al. disclose the method, further comprising: posting the performance timeline as a collaboration request for capture and addition of vocal audio content by one or more vocalists at remote portable computing devices (figure 5).
Hersh et al. do not disclose control on the multi-touch sensitive display, moving forward or backward through a visually synchronized presentation on the multi-touch sensitive display, of the performance timeline; and after the moving, producing at least a portion of the pitch track.
However, Roberts Jr. et al. provide moving forward or backward through a visually synchronized presentation on a display, of the performance timeline; and after the moving, producing at least a portion of the track (paragraph 147), wherein the user can modify or edit the media by adjusting the position of the media on the timeline.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the teachings of Roberts Jr. et al. with Hersh et al. (‘999), because the teachings provide more user control of the final product or composition provided the collaboration. 

Allowable Subject Matter
Claims 3, 7, 9, 16-17, and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 12/23/2020 have been fully considered but they are not persuasive. 
	While some of the arguments have led the examiner to reconsider his position on some of the dependent claims, all of the independent claims remain rejected.  The amendments filed on 12/23/2020 did not place the claims in condition for allowance.  The arguments regarding the scrubber have been considered and are reflected in the objected claims found under the allowable subject matter.  All arguments have been considered.  The rejected claims are believed to be met by the prior art.  The prior art provides media devices connected in communication through a network, wherein each device can provide audio/video data which can be combined or mixed to provide a collaborated composition.  Different parts can be assigned to different users (paragraph 59), wherein this meets the term of the “short-form seed portion” being “less than all.”  For the reasons discussed above, most of the claims remain rejected.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLON T FLETCHER whose telephone number is (571)272-2063.  The examiner can normally be reached on M-F 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






MTF
3/8/2021
/MARLON T FLETCHER/Primary Examiner, Art Unit 2837